Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 17/123,410 is responsive to the after-final amendment filed on 01/25/2022 under AFCP2.0 in response to the Final Rejection of 11/12/2021. Claims 14-16, 19, and 20 have been cancelled. Independent claim 1 has been amended and previously presented dependent claims 17-18 have been made into independent claims. See below for details. Currently, claims 1-13, 17, and 18 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 01/25/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-13, 17, and 18 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:


The closest prior art found was Ichihashi et al. (US 2019/0259139 A1), in view of Zhu et al. (EP 3416369 A1), and in further view of Imagawa (US 2017/0243366 A1), hereinafter referred to as Ichihashi, Zhu, and Imagawa, respectively, as noted in the last office action dated 11/12/2021. 
In the after-final amendments, Applicant incorporated the previously identified allowable subject matter of dependent claim 16 into independent claim 1. Further, Applicant placed dependent claims 17 and 18, which were also previously noted as containing allowable subject matter, into independent form and incorporated their respective intervening dependent claims. As such, the collective teachings of the above prior art do not reasonably disclose the features of independent claims 1, 17, and 18 in relation to the claimed information presentation method.  Specifically, they do not reasonably address “and the second color image is [[an]] a color image on which the displacement vector detected based on the two or more monochrome images is superimposed, and generated based on the one or more first color images, and wherein the generating of the presentation information includes associating the two or more monochrome images with the one or more first color images in terms of time, and associating monochrome images associated with time with first color images associated with time in terms of pixel position, the two or more monochrome images include a first monochrome image captured at a first time and a second monochrome image captured at a second time that is different from the first time, and in the associating in terms of time, among the one or more first color images, one first color image captured during a period between the first time and the second time is associated with the first monochrome image and the second monochrome image.” as recited in “the two or more monochrome images include a first monochrome image and a second monochrome image captured at mutually different times, 6the detecting includes detecting a first displacement based on the first monochrome image and a second displacement based on the second monochrome image, and in the generating of the one or more second color images, the one or more second color images are generated by superimposing, on the one or more first color images, an average displacement obtained by averaging the first displacement and the second displacement.” as recited in amended independent claim 17. Lastly, the art of record do not reasonably address “in the acquiring, sound information obtained when image-capturing the structure is further acquired, in the generating of the presentation information, the presentation information that further includes the sound information is generated, and the sound information includes a sound obtained when a moving object moves on the structure.” as recited in amended independent claim 18. Although the art of record in combination were found to disclose generating a superimposed image containing displacement information (i.e. vectors) of a bridge onto at least a plurality of captured images (see for e.g. Figs. 9A-9E and ¶0047-0048 ad 0089 of Imagawa along with the noted citations of Ichihashi and Zhu in the last office action dated 11/12/2021), Ichihashi, Zhu, and Imagawa do not reasonably disclose the foregoing limitation when considering the claims as a whole.  Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 10/29/2018). 

Accordingly, for the foregoing reasons presented above, Claims 1-13, 17, and 18 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486